    Case 6:19-cv-00950-CEM-DCI Document 1 Filed 05/21/19 Page 1 of 14 PageID 1




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA

                                                                CASE NO.:

DANA WASHINGTON, individually and
on behalf of all others similarly situated,
                                                                CLASS ACTION
          Plaintiff,
                          vs.

INTEGON PREFERRED INSURANCE COMPANY, a
North Carolina Corporation,

          Defendant.

_________________________________________/


                        CLASS ACTION COMPLAINT FOR DAMAGES

          Plaintiff Dana Washington (“Plainitff”), individually and on behalf of all others similarly

situated, files this Class Action Complaint against Integon Preferred Insurance Company,

(“Integon Preferred” or “Defendant”), and in support states:

          1.     This is a class action lawsuit by Plaintiff, the named insured under an automobile

policy issued for auto physical damage (the “Insurance Policy”),1 including comprehensive and

collision coverage, which requires payment of “Actual Cash Value” or “ACV.” The term “actual

cash value” is defined in the Insurance Policy as “the fair market value of the stolen or damaged

property at the time of loss.” See Exhibit A, at 1. The promise to pay the ACV of a total-loss

vehicle requires payment of mandatory regulatory taxes, costs and fees (Full Total Loss Payments

or “FTLP”) required to replace the vehicle.




1
    Plaintiff’s Insurance Policy is attached hereto as Exhibit A.

                                                    1
 Case 6:19-cv-00950-CEM-DCI Document 1 Filed 05/21/19 Page 2 of 14 PageID 2




        2.       Defendant is an auto insurance carrier operating in Florida. One of the coverages

Defendant offers is comprehensive (or “other than collision”) and collision coverage. Upon

information and belief, Defendant systematically underpaid not just Plaintiff but thousands of other

putative class members (“Class Members”) amounts Defendant owed its insureds concerning total

loss vehicles insured with comprehensive and collision coverage.

        3.       The FTLP includes the adjusted vehicle value (or “Settlement Value”), plus sales

tax of 6% (plus local surtax) of the Settlement Value, plus $75.25 in title transfer fees and $4.60

in registration (tag) transfer fees, less any applicable deductible and/or salvage-retained value.

        4.       This lawsuit is brought by the Plaintiff, individually and on behalf of all other similarly

situated insureds, who suffered damages due to Defendant’s practice of refusing to make FTLP to first-

party total loss insureds on physical damage policies containing comprehensive and collision coverages.

        5.       Specifically, as a matter of uniform process and procedure, Defendant fails to include

title transfer fees, tag transfer fees, and/or sales taxes (FTLP) when making payment to its insureds after

the total loss of an insured vehicle.

        6.       Plaintiff brings a claim for breach of contract based on Defendant’s practice of

failing to include sales tax, title transfer fees and tag transfer fees notwithstanding its contractual

obligation to do so.

                                   JURISDICTION AND VENUE

        7.       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)(2),

because (a) the Plaintiff is a member of the putative classes which consist of at least 100 members

and Plaintiff and Defendant are citizens of different states; (b) the amount-in-controversy exceeds

$5 million dollars exclusive of interest and costs; and (c) none of the exceptions under 1332 apply

to this claim.


                                                     2
 Case 6:19-cv-00950-CEM-DCI Document 1 Filed 05/21/19 Page 3 of 14 PageID 3




        8.      Venue is proper in this Court because a substantial portion of the acts and course

of conduct give rise to the claims alleged occurred within the district and Defendant is subject to

personal jurisdiction in this district.

                                          THE PARTIES

        9.      At all times material hereto, Plaintiff was a citizen of the State of Florida and

domiciled in Orange County, FL.

        10.     At all times material hereto, Defendant is and was a corporation located in the State

of North Carolina and authorized to transact insurance in the State of Florida and conducting a

substantial part of its business in Orange County, Florida. Defendant’s principal place of business

and headquarters is located in the State of North Carolina.

                                    FACTUAL ALLEGATIONS

        11.     In the Insurance Policy, Defendant’s standardized policy language promises, upon

the occurrence of a total loss to an insured vehicle, to provide payment of the ACV of the insured

vehicle to the insured.

        12.     Defendant’s standardized policy language as to coverage for ACV of total loss

vehicles, and all other material clauses and sections, is present and virtually identical in every auto

policy issued by Defendant in Florida during the relevant time period.

        13.     The promise to pay an insured the ACV of a total-loss vehicle includes an

obligation to pay state and local regulatory fees and taxes for total loss vehicle comprehensive and

collision coverage (previously defined herein as FTLP). Such fees include sales tax, title transfer

fees and tag transfer fees, each of which are mandatory fees imposed by the State of Florida, and

are necessarily incurred in replacing a total-loss vehicle.




                                                  3
 Case 6:19-cv-00950-CEM-DCI Document 1 Filed 05/21/19 Page 4 of 14 PageID 4




       14.     At all times material hereto, Plaintiff owned a 2005 Chrysler 300 Touring, VIN #

2C3AA53G55H655429-9HA632 (the “Insured Vehicle”).

       15.     At all times material hereto, the Insured Vehicle was insured under the Insurance

Policy issued by Defendant.

       16.     On or about September 19, 2016, Plaintiff was involved in an accident while

operating the Insured Vehicle. As a result of the accident, Plaintiff filed a claim for property

damage with Defendant, claim number 2553391-001 (the “Claim”).

       17.     Following the filing of the Claim, a third-party program, WorkCenter Total Loss,

determined that the Insured Vehicle had a total valuation of $3,234.49. See Exhibit B (Vehicle

Valuation Report).

       18.     No amount for taxes, title transfer fee or tag transfer fee was included in the amount

listed in the WorkCenter Total Loss Valuation Report. See Id at 1.

       19.     Defendant then provided the total value amount as determined by WorkCenter

Total Loss of $3,234.49, and subtracted the deductible of $500.00, for a final payment of $2,734.49

to Plaintiff. See Exhibit B at 1.

       20.     Defendant’s payment of $2,734.49 did not include any amounts for title transfer,

tag transfer, or sales tax and was thus not a FTLP in breach of its contract with Plaintiff, which

promised to pay the ACV of the total loss vehicle.

       21.     Sales tax, title transfer fees and tag transfer fees are mandatory applicable fees that

must be paid to replace any vehicle in the State of Florida.

       22.     Upon information and belief, Defendant, pursuant to a standard and uniform

business practice, never makes FTLP to insureds after a total-loss to an insured vehicle,




                                                  4
 Case 6:19-cv-00950-CEM-DCI Document 1 Filed 05/21/19 Page 5 of 14 PageID 5




notwithstanding its contractual obligation to pay the ACV of the vehicle in the event of a total-

loss.

         23.    Florida law requires that all vehicles be properly titled and registered in order to be

legally driven on Florida roadways. The fee to transfer title to a vehicle is, at minimum, $75.25.

         24.    Florida law requires that all vehicles have a proper license plate (or tag) in order to

be legally driven on Florida roadways. The fee to transfer a license plate or tag is no less than

$4.60.

         25.    Florida imposes sales tax of 6% on the purchase of any vehicle. Additionally, most

counties impose a local surtax of up to 2% on the first $5,000 of any vehicle purchase.

         26.    Defendant breached its Insurance Policy with Plaintiff by failing to pay any amount for

sales tax, title transfer fees, and tag transfer fees when it paid Plaintiff what it purported to be the ACV

associated with the total loss of the Insured Vehicle. Such failure constituted a breach of the insurance

policy and contract in that it was not the FTLP promised in the Policy.

         27.    Plaintiff paid all premiums owed and otherwise satisfied all conditions precedent

such that their insurance policy was in effect and operational at the time of the accident.

                                             THE POLICY

         28.    Pursuant to the Insurance Policy, under the section entitled “Coverage for Damage

to your Auto” Defendant promises to pay for “direct and accidental loss to your covered auto or

non-owned auto, including their equipment.” See Exhibit A at 8.

         29.    The “covered auto” includes “any auto shown in the Declarations.” Id. at 1.

         30.    Under a provision entitled “Limit of Liability,” Defendant states, in relevant part,

that the limit of liability is the actual cash value of the property. See Id. at 10.




                                                     5
 Case 6:19-cv-00950-CEM-DCI Document 1 Filed 05/21/19 Page 6 of 14 PageID 6




        31.     The policy language applies to all covered autos irrespective of ownership interests

- whether owned, financed or leased.

        32.     ACV is defined as “the fair market value of the stolen or damaged property at the

time of loss.” Id. at 1.

        33.     Clearly, then, the policy language does not further define ACV as including: (1)

any provision excluding sales tax or state and local regulatory fees from ACV; (2) any provision

deferring payment of the sales tax or state and/or local regulatory fees for any purpose whatsoever;

(3) any provision requiring an insured to obtain a replacement vehicle at all in order to receive

payment; (4) any provision requiring the insured to first obtain a replacement vehicle as a condition

precedent to receiving state and regulatory sales tax and/or fees; or (5) any provision linking the

amount of ACV state and regulatory sales tax and/or fees to a particular replacement vehicle and

the corresponding state or local regulatory sales tax and/or fees on said replacement vehicle.

        34.     According to Defendant’s policy, insureds are owed the same amount – actual cash

value of the insured vehicle – whether or not they replace the vehicle at all. Insureds are owed the

same amount – actual cash value – whether or not they paid for the total-loss vehicle (or the amount

paid, if any). Instead, in exchange for the premiums paid by the insureds, Defendant promises to

pay a predictable amount – the actual cash value of the insured vehicle, including sales tax based

on the adjusted value of the vehicle, and the flat tag and transfer fee amounts – irrespective of

payments related to either the total-loss vehicle or the replacement vehicle (if any).

        35.     The promise to pay the ACV of the total-loss vehicle is the same promise to pay

the same amount irrespective of whether 1) the total-loss vehicle was a gift and the insured paid

nothing therefor; 2) the insured procured an excellent deal and underpaid for the total-loss vehicle;




                                                 6
 Case 6:19-cv-00950-CEM-DCI Document 1 Filed 05/21/19 Page 7 of 14 PageID 7




3) the insured procured an average deal and paid exactly what the total-loss vehicle was worth; or

4) the insured procured a bad deal and overpaid for the total-loss vehicle.

          36.   Similarly, the promise the pay the ACV of the total-loss vehicle is the same promise

to pay the same amount irrespective of whether 1) the insured procures a replacement vehicle that

is more expensive than the total-loss vehicle; 2) the insured procures a replacement vehicle that is

less expensive than the total-loss vehicle; or 3) the insured does not replace the total-loss vehicle

at all.

                   PAYMENT OF SALES TAX AND MANDATORY FEES

          37.   Sales tax, title transfer fees, and tag transfer fees are examples of elements of the

FTLP owed to insureds in the event of a total-loss.

          38.   Well-established case law and principles of insurance make clear that the “market

value” of insured property includes costs necessarily incurred in replacing the insured property.

          39.   By operation of law and in the view of a reasonable insured, Defendant’s policy

promises to provide costs to be incurred upon replacement of the vehicle.

          40.   Nevertheless, Defendant declines to include such costs in making the purported

ACV payment to total-loss insureds – specifically excluding taxes, tag and title transfer fee

amounts – thereby breaching its contracts with insureds.

                                      CLASS ALLEGATIONS

          41.   Plaintiff brings this action seeking representation of a class pursuant to Fed. R. Civ. P.

23.

          42.   Plaintiff’s claims are typical to those of all class members because members of the class

are similarly affected by Defendant’s failure to make the FTLP upon the total loss of insured vehicles.

The material and relevant policy terms for each class member are substantially identical to the terms of


                                                    7
 Case 6:19-cv-00950-CEM-DCI Document 1 Filed 05/21/19 Page 8 of 14 PageID 8




Plaintiff’s policies.

        43.      Plaintiff’s interests are coincident with and not antagonistic to those of other class

members, nor is Plaintiff subject to any unique defenses.

        44.      Plaintiff’s claims raise questions of law and fact common to all members of the class,

within the meaning of FRCP 23(a)(2), and they predominate over any questions affecting only

individual Class Members within the meaning of Rule 23(b)(3). Said common questions include, but

are not limited to, the following: (a) whether, under the Defendant’s standardized policy language,

Plaintiff and the class members are owed FTLP upon the total loss of an insured vehicle, including

sales tax, title transfer fees, and tag transfer fees; and (b) whether Defendant has breached its insurance

contracts with the Plaintiff and the class members by failing to make the FTLP upon the total loss of

an insured vehicle.

        45.      Plaintiff’s claims are typical of the claims of all other members of the class because all

such claims arise from the allegedly improper failure by Defendant to make a FTLP upon the total loss

of insured vehicles.

        46.      Plaintiff and her counsel will fairly and adequately protect and represent the interests

of each member of the class.

        47.      Plaintiff is committed to the vigorous prosecution of this action and has retained

competent counsel experienced in prosecuting and defending class actions. Plaintiff’s counsel has

successfully litigated other class action cases similar to that here, where insurers breached contracts

with insureds by failing to include sales tax and/or total loss fees after total losses.

        48.      Pursuant to Rule 23(b)(3), a class action is superior to the other available methods for

a fair and efficient adjudication of the controversy because, among other reasons, it is desirable to

concentrate the litigation of the Class Members’ claims in one forum, as it will conserve party and


                                                      8
 Case 6:19-cv-00950-CEM-DCI Document 1 Filed 05/21/19 Page 9 of 14 PageID 9




judicial resources and facilitate the consistency of adjudications. Furthermore, because the damages

suffered by individual Class Members is relatively small, their interests in maintaining separate actions

is questionable and the expense and burden of individual litigation makes it impracticable for Class

Members to seek individual redress for the wrongs done to them. Plaintiff knows of no difficulty that

would be encountered in the management of this case that would preclude its maintenance as a class

action.

          49.   Plaintiff brings this action as class representative, individually and on behalf of all

other persons or entities similarly situated, more specifically defined as follows:

                         All insureds, under any Florida policy issued by Integon
                         Preferred Insurance Company with the same operative policy
                         language covering a vehicle with auto physical damage
                         coverage for comprehensive or collision loss, who made a
                         first-party claim for total loss, and whose claim was adjusted
                         as a total loss, within the five year time period prior to the
                         date on which this lawsuit was filed until the date of any
                         certification order.
          50.   The issues related to Plaintiff’s claims do not vary from the issues relating to the claims

of the other members of the classes such that a class action provides a more efficient vehicle to resolve

this claim than through a myriad of separate lawsuits.

          51.   Certification of the above classes is also supported by the following considerations:

                      a. The relatively small amount of damages that members of the
                         classes have suffered on an individual basis would not
                         justify the prosecution of separate lawsuits;
                      b. Counsel in this class action is not aware of any previously
                         filed litigation against Defendant in which any of the
                         members of the class are a party and which any question of
                         law or fact in the subject action can be adjudicated; and
                      c. No difficulties would be encountered in the management of
                         Plaintiff’s claim on a class action basis, because the classes
                         are readily definable and the prosecution of this class action
                         would reduce the possibility of repetitious litigation.

          52.   Although the precise number of class members is unknown to Plaintiff at this time and

                                                     9
Case 6:19-cv-00950-CEM-DCI Document 1 Filed 05/21/19 Page 10 of 14 PageID 10




can only be determined through appropriate discovery, Plaintiff believes that because Defendant is a

large motor vehicle insurers in the State of Florida and writes hundreds of millions of dollars of physical

damage coverage premiums, the class of persons affected by Defendant’s unlawful practice consists of

thousands of individuals or the class of persons affected are otherwise so numerous that joinder of all

class members is impractical. The unlawful practice alleged herein is a standardized and uniform

practice, employed by Defendant pursuant to standardized insurance policy language, and results in the

retention by Defendant of insurance benefits and monies properly owed to Plaintiff and the class

members. Thus, numerosity is established.

        53.      Fed. R. Civ. P. 23(a)(2)’s commonality requirement for the Class is satisfied for reasons

articulated herein. The central issues in this litigation turn on interpretation of materially identical policy

provisions; thus, this case is well-suited for class wide adjudication. Defendant and all class members

are bound by the same materially identical policy terms.

        54.      Fed. R. Civ. P. 23(a)(3)’s typicality requirement for the Class Members is satisfied for

reasons articulated herein, and particularly because Plaintiff and Class Members were injured through

Defendant’s uniform misconduct. Further, Plaintiff and Class Members’ legal claims arise from the

same core practices, namely, the failure to make FTLP, including taxes and tag/title transfer fees, for

first-party total loss claims. Plaintiff’s claims are based upon the same legal theories as those of the

Class Members and Plaintiff suffered the same harm as all the other Class Members. Further, Plaintiff

is not subject to any unique affirmative defenses sufficient to render class treatment inappropriate.

        55.      Allowing the issues to be adjudicated in a piecemeal fashion likely would result in

certain Class Members who are not parties to individual adjudications having their rights impaired or

impeded without notice or adequate representation.

        56.      Fed. R. Civ. P. 23(b)(3)’s requirements are met for all reasons already stated herein.


                                                      10
Case 6:19-cv-00950-CEM-DCI Document 1 Filed 05/21/19 Page 11 of 14 PageID 11




          57.     Specifically, the previously articulated common issues of fact and law predominate over

any question solely affecting individual Class Members. Further, and as stated previously, class

treatment is superior to any other alternative method of adjudication because the damages suffered by

individual Class Members is relatively small, their interests in maintaining separate actions is

questionable and the expense and burden of individual litigation makes it impracticable for Class

Members to seek individual redress for the wrongs done to them, and Plaintiff knows of no difficulty

that would be encountered in the management of this case that would preclude its maintenance as a class

action.

          58.     Defendant’s breach of the Insurance Policy provisions requiring them to pay ACV on

total loss claims is a continuing breach and violation of the insurance policy terms. Injunctive relief is

necessary to stop these repeated and continued violations, which are likely to continue, repeat, and cause

damages the Class in the future.

                                      COUNT I
                           CLAIM FOR BREACH OF CONTRACT

          59.     The previous paragraphs are hereby incorporated by reference.

          60.     This count is brought by Plaintiff, individually, and on behalf of the Class Members.

          61.     Plaintiff was a party to a contract, the Insurance Policy, with Defendant as described

herein. See Exihbit A. All Class Members were parties to an insurance contract with Defendant

containing materially identical terms.

          62.     The interpretation of Plaintiff’s and all Class Members’ insurance policies is governed

by Florida law.

          63.     Plaintiff and all Class Members made a claim determined by Defendant to be a first-

party total loss under the insurance policy and determined by Defendant to be a covered claim.

          64.     Defendant, by paying the total loss claim, determined that Plaintiff and each Class

                                                    11
Case 6:19-cv-00950-CEM-DCI Document 1 Filed 05/21/19 Page 12 of 14 PageID 12




Member complied with the terms of their insurance contracts, and fulfilled all duties and conditions

under their respective insurance policies for each to be paid on his or her total loss.

         65.    Pursuant to the aforementioned uniform contractual provisions, upon the total loss of

insured vehicles, Defendant was obligated to pay Plaintiff and every Class Member the ACV for their

respective vehicles.

         66.    Defendant breached that obligation and failed to make FTLP by declining to include

sales tax, title transfer fees, and/or tag transfer fees in making the total-loss payment.

         67.    Defendant’s failure to provide the promised coverage constitutes a material breach of

contract with Plaintiff and every Class Member.

         68.    As a result of said breaches, Plaintiff and the class members are entitled to sums

representing the benefits owed under the policy, including sales tax, title transfer fees, and tag transfer

fees, as well as costs, prejudgment and post judgment interest, injunctive relief and other relief as is

appropriate.

         69.    In addition, Plaintiff and the class members are entitled to an award of attorney’s fees

and costs pursuant to § 627.428 Fla. Stat. and all other statutory or contractual provisions allowing for

attorney’s fees and costs.

                                             RELIEF REQUESTED

         WHEREFORE, Plaintiff, individually and on behalf of the putative Class, demands relief and

judgment as follows:

         1.     For an Order certifying this action as a Class Action on behalf of the Class described

above;

         2.     For an award of compensatory damages for the Class in amounts owed by Defendant;

         3.     For all other damages according to proof;


                                                     12
Case 6:19-cv-00950-CEM-DCI Document 1 Filed 05/21/19 Page 13 of 14 PageID 13




        4.      For an award of attorney’s fees and expenses as appropriate pursuant to applicable law,

including § 627.428 Fla. Stat.;

        5.      For costs of suit incurred herein;

        6.      For pre- and post-judgment interests on any amounts awarded; and

        7.      For other and further forms of relief as this Court deems just and proper.

                                            JURY DEMAND

        Plaintiff hereby demands a trial by jury as to all issues so triable.


Respectfully submitted,

                                                          By: /s/Scott Edelsberg

                                                          EDELSBERG LAW, P.A.
                                                          Scott Edelsberg, Esq.
                                                          Florida Bar No. 0100537
                                                          Jordan D. Utanski, Esq.
                                                          Florida Bar. No. 119432
                                                          2875 NE 191st, #703
                                                          Aventura, FL 33180
                                                          Telephone: 305-975-3320
                                                          scott@edelsberglaw.com
                                                          utanski@edelsberglaw.com

                                                          SHAMIS & GENTILE, P.A.
                                                          Andrew Shamis, Esq.
                                                          Florida Bar No. 101754
                                                          14 N.E 1st Ave Ste. 1205
                                                          Miami, FL 33132
                                                          Telephone: 305-479-2299
                                                          ashamis@shamisgentile.com

                                                          DAPEER LAW, P.A.
                                                          Rachel Dapeer, Esq.
                                                          Florida Bar No. 108039
                                                          300 S. Biscayne Blvd, #2704
                                                          Miami, FL 33131
                                                          Telephone: 305-610-5223
                                                          rachel@dapeer.com


                                                     13
Case 6:19-cv-00950-CEM-DCI Document 1 Filed 05/21/19 Page 14 of 14 PageID 14




                                          NORMAND PLLC
                                          Jacob Phillips, Esq.
                                          Florida Bar No. 120130
                                          Ed Normand, Esq.
                                          Florida Bar No. 865590
                                          3165 McCrory Place, Suite 175
                                          Orlando, FL 32803
                                          Telephone: 407-603-6031
                                          jacob.phillips@normandpllc.com
                                          ed@ednormand.com




                                     14
